Doderidge, J.
It might be in debet et detinet; but the *85practice is in detinet alone; it is not like bullion. I remember well the case in T. 3 Jac.
Jones, J.
If the action be for French money, current by proclamation, then it lies clearly in aebet et detinet: and if a man is bound to pay £. 100 in French crowns, he may tender the whole in English money, and e converso.
Doderidge, J.
Usage has made the other action a good one. 34 H. 6. 12. 9 E. 4. 49. If the suit be brought for English money, it shall be in the debet et detinet, but for foreign money, it shall be in the detinet. 6. E. 3. F. account 103. In such a case a suit may be against a man either as bailiff or receiver, and for any money not current by proclamation, the suit shall be in detinet.
Crew, C. J.
In such a case the judgment shall be conditional, 38 El. Rep. Shaw and Payne. Debt was brought in * detinet for foreign money, and because the judgment was not conditional, it was reversed.
The second point is, that the action is, laid in London, and the obligation appears to be dated at Hamburgh, beyond the seas. But Jermyn took a distinction, because the date of the deed may be intended not to be in a town, but in some place in London. It would be otherwise if it appeared to be in partibus transmarinis; then the action would not lie. Jones 69. Bendl, 149. 2 Keble. 463. Antea, p. 4, 77,